Citation Nr: 1534231	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right femur fracture prior to December 12, 2011.

2.  Entitlement a rating in excess of 10 percent for residuals of right femur fracture since December 12, 2011.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic nephropathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Gordon


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974, from September 1982 to March 1983, from February 1999 to November 1999, from October 2000 to October 2003, from December 2003 to December 2005, and from March 2006 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and March 2013 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 10 percent for right ear tinnitus has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement a rating in excess of 10 percent for residuals of right femur fracture since December 12, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the period on appeal, the medical evidence demonstrates that the Veteran's diabetes mellitus has been controlled with insulin, a restricted diet, and restrictions on activities; there is no medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  Prior to December 12, 2011, the Veteran's residuals of right femur fracture has not been shown to include limited motion of the right leg, thigh, or hip, and was not manifested by any instability, ankylosis, flail joint, false joint, or malunion or nonunion of the femur and tibia.


CONCLUSIONS OF LAW

1. Throughout the period on appeal, the criteria for a rating of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a compensable initial disability rating for residuals of right femur fracture, prior to December 12, 2011, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veteran's increased rating claim for residuals of right femur fracture arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regards to the Veteran's increased-compensation claim for diabetes mellitus, type II, with diabetic nephropathy and erectile dysfunction, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in a June 2012 letter and other correspondence provided by the RO.  Specifically, VA informed him of the necessity of providing, on his own or by VA, medical or lay evidence showing a worsening or increase in severity of his disabilities and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board adds that a May 2015 diabetes mellitus Disability Benefits Questionnaire (DBQ) was also recently submitted by the Veteran with a waiver of consideration by the AOJ.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus requiring a new VA examination.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus Disability

The Veteran contends that he is entitled to a higher disability rating for his diabetes mellitus.  Such disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  

According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A March 2012 private treatment record shows that the Veteran received recommendation from his doctor to reduce his intake of food high in cholesterol and fat, particularly animal fats.  It was also recommended by his doctor to follow a Mediterranean diet.  It was further noted that his diabetes was still not controlled and he was to continue taking his insulin and medication.

The Veteran was afforded a VA examination in October 2012.  It was noted that his treatment included insulin and metformin.  The examiner further noted that the Veteran was following a diabetic diet, but did not have to regulate activities due to his diabetes.  He was diagnosed with diabetes mellitus, type II, and erectile dysfunction due to his diabetes.

An April 2013 Physician's Statement for Diabetes, completed by K. S., Registered Dietician and Certified Diabetes Educator, indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  She wrote that she met with the Veteran in December 2010 and January 2011 to provide nutrition education on diabetes and diet.  She advised the Veteran to limit his intake of high carbohydrate foods and stressed the importance of portion control.  

An April 2013 Physician's Statement for Diabetes, completed by Dr. H. S., also indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  He further wrote that the Veteran required daily exercise to promote weight loss and regulate his blood glucose readings.

An April 2013 Physician's Statement for Diabetes, completed by Dr. C. C., also indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  Dr. C. C. wrote that the Veteran's diabetes required oral medication, insulin, and strict diet monitoring with improved, but still elevated Hemoglobin A1c (HbA1c).  The Veteran was required to "alter activity" in order to monitor his blood glucose and to take medications.  Dr. C. C. further wrote that the Veteran would need continual, possibly an increase, in diet monitoring or exercise and medication management to further lower HbA1c to normal parameters.

A May 2013 Physician's Statement for Diabetes, completed by Dr. W. R., again indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  He noted that the Veteran had a diagnosis of erectile dysfunction and additionally wrote that diabetes often predisposes patients to erectile dysfunction due to small vessel damage and vascular changes.  He stated that it was very common.

A May 2013 Physician's Statement for Diabetes, completed by Dr. S. K., similarly indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  She wrote that the Veteran was on insulin, a diabetic diet, and visited a nutritionist.

In May 2015, the Veteran underwent a VA diabetes mellitus DBQ.  The examiner noted that the Veteran had been prescribed insulin of more than one injection per day and that his diabetes required regulation of activities.  The examiner wrote that the Veteran should exercise routinely and avoid sleeping medications.  The examiner did not indicate that the Veteran's diabetes was managed by restricted diet.  The examiner further indicated that the Veteran had diabetic peripheral neuropathy and diabetic neuropathy.  The examiner also noted that the Veteran would not qualify for a commercial driver's license (CDL) and a job that would require excessive activity (i.e. strenuous activity for eight hours) as such would not be feasible.  He would likely have significant pain.  However, the examiner stated that he could work as long as these conditions were avoided or ameliorated.

Overall, the evidence shows that the Veteran has met the criteria for the assignment of a 40 percent disability rating under Diagnostic Code 7913.  Significantly, the Board finds that the evidence has consistently shown that the Veteran required insulin to help control his diabetes, he has been restricted to a low fat, low carbohydrate diet, and required daily exercise and activity to promote weight loss and regulate his blood glucose readings.  Accordingly, the Board finds that the Veteran's service-connected diabetes mellitus requires the use of insulin on a daily basis, a restricted diet and regulation of activities, and that a 40 percent is therefore warranted for this disability throughout the period on appeal.

A schedular rating exceeding 40 percent is not warranted, however.  Significantly, the record does not indicate that the Veteran has been diagnosed with diabetes-related ketoacidosis.  There is no documentation of progressive weight loss or loss of strength.  Nor does the medical evidence show that he has had hypoglycemic reactions requiring any hospitalization.  Thus, the Veteran's diabetes mellitus is not shown to have the characteristics required for a rating of 60 percent at this time.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Additionally, the Veteran maintains that the rating of his diabetes mellitus should take into account the disorders, such as erectile dysfunction, that he may have as complications of that disease.  However, Diagnostic Code 7913 directs that complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).  Since a rating of 100 percent for diabetes mellitus could not be assigned in this case, any complications of diabetes mellitus, if so shown, must be rated as separate disabilities.  They are not part of the disability that is rated under Diagnostic Code 7913.  Id.  Furthermore, the rating assigned in this decision subsumes any noncompensable complications of the disease, such as the Veteran's erectile dysfunction and diabetic nephropathy.

In sum, there is no support for an evaluation in excess of 40 percent for the Veteran's diabetes mellitus.  The benefit of the doubt is resolved in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the problems experienced by the Veteran are the very ones contemplated by the rating criteria.  The Board therefore finds that there has been no showing that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Residuals of Right Femur Fracture Prior to December 12, 2011

The Veteran contends that he is entitled to a higher initial disability rating for his residuals of right femur fracture.  Prior to December 12, 2011, the Veteran's service-connected residuals of his right femur fracture were assigned a noncompensable disability rating in accordance with 38 C.F.R. § 4.71a, DC 5255.

DC 5255 provides the rating criteria for disabilities marked by impairment of the femur.  Under those criteria, a 10 percent disability rating is assigned for disabilities marked by malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent disability rating is appropriate for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is awarded for disabilities marked by fracture of the surgical neck of the femur, with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, but with weightbearing preserved with aid of brace.  A maximum schedular 80 percent disability rating is assigned for disabilities marked by fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).

The pertinent evidence includes assertions made by the Veteran in his March 2010 Notice of Disagreement (NOD) in connection with his May 2009 claim, in which he alleged that he was in pain when the weather became cold or very hot.  He stated that he could not run anymore and that when he walked for a long period of time, fewer than two and a half miles, the right side of his leg would hurt along with the right side of his hip, in the area where nails were placed.  He further asserted that he was told by his orthopedist that he would need to schedule annual visits to check the hardware in his right femur. 

During an August 2009 VA examination, the Veteran reported that he broke his mid-femur in a car accident and there was a pin placed.  He complained of occasional aching in the leg when the weather changed.  He also limited his running walking.  The Veteran stated that his condition was painful twice a week and that episodes lasted a few minutes.  An x-ray of the right femur revealed a stable intramedullary rod in place.  There were no lucencies around the hardware.  There was increased density of the surrounding callus formation.  No fractures or lucencies were identified.  Atherosclerotic calcifications were also shown on x-ray.  Overall, x-rays revealed stable hardware with healed fracture and his right femur was otherwise normal.

During an October 2010 VA traumatic brain injury (TBI) examination, the Veteran complained of right lower extremity and right hip pain since his right femur fracture.  

An October 2010 VA treatment record shows that the Veteran complained of constant pain in the right leg, right femur status post fracture.  He was not using anything for pain relief.  It was difficult to do treadmill exercises due to the pain.  X-rays taken revealed an old fracture of the right femur stabilized with a metallic rod.

The evidence does not show that the Veteran is entitled to a compensable disability rating for the service-connected residuals of his left femur fracture for the period before December 12, 2011.  In that regard, the evidence does not show that the residuals from the Veteran's right femur fracture include any malunion of the femur.  The August 2009 VA examination did not reveal any contemporaneous or current findings of malunion or nonunion of the femur.  Further, the medical evidence also did not indicate the presence of false hip joint.  Accordingly, the Veteran is not entitled to a compensable disability rating pursuant to DC 5255 prior to December 12, 2011.

Although the Veteran has not urged the application of any specific rating criteria, the Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In that regard, the Board notes that additional rating criteria are available in this case under 38 C.F.R. § 4.71a, DCs 5251, 5252, and 5253.  These criteria contemplate disability ratings based upon loss of motion of the hip.  Other criteria are also expressed under DC 5250; however, in the absence of any evidence of ankylosis of the left hip joint, those criteria do not apply in this case.

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.

Under DC 5252, which contemplates ratings based upon loss of thigh flexion, a 10 percent disability rating is assigned where flexion is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees.  A 30 percent disability rating is proper where flexion is limited to 20 degrees.  Finally, a 40 percent maximum schedular disability rating is assigned where flexion is limited to 10 degrees.

Under DC 5253, which considers impairment of the thigh, a 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10 percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20 percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.

Disabilities of the musculoskeletal system, such as the disability at issue here, are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has also considered the criteria of DCs 5251, 5252, and 5253.  However, the August 2009 VA examiner did not provide specific range of motion measurements of the hip or thigh.  Accordingly, the August 2009 VA examination cannot form the basis of a higher rating for the Veteran's residuals of right femur fracture during this period because they did not provide specific range of motion measurements upon which the Board can rely to grant a higher initial rating.  Other VA treatment records showed that the Veteran was experiencing constant pain as a residual of his right femur fracture; however, to the extent that such pain causes any limitation of motion, the degree of limited motion was not indicated.

The Board finds that the weight of the lay and evidence of record demonstrates that during this period, even mindful of the foregoing criteria under DeLuca, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for a compensable disability rating under DCs 5251, 5252, and 5253.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253.   Accordingly, the criteria for a disability rating in excess of 10 percent, pursuant to the criteria under the General Formula, have not been met.

For the period prior to December 12, 2011, the criteria for a compensable disability rating for residuals of a right femur fracture have not been met.  For this reason, the Veteran's claim for a compensable disability rating for residuals of a right femur fracture prior to December 12, 2011 is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A 40 percent evaluation for diabetes mellitus, type II, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for right femur fracture, prior to December 12, 2011, is denied.


REMAND

The matter remaining for consideration by the Board is entitlement to an increased disability rating in excess of 10 percent for residuals of right femur fracture from December 12, 2011.  

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claim.  The Veteran has not been afforded VA examination since a January 2012 evaluation.  Moreover, statements made by the Veteran during his June 2015 Board hearing, along with private treatment records, namely an April 2015 follow-up note indicating that "there is no reasonable prospect that [the Veteran] is going to get resolution of this chronic problem," strongly suggest that the record does not accurately reflect the current nature and severity of the Veteran's service-connected residuals of right femur fracture.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected residuals of right femur fracture is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board further notes that although the Veteran has, on his own behalf, submitted a May 2015 hip and thigh conditions DBQ, such does not include range of motion testing after repetitive use.  The Veteran must be afforded a new examination on remand with careful attention to his range of motion, to include measurements after repetitive testing.

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.              § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, schedule the Veteran for an examination to determine the extent and severity of his service-connected residuals of right femur fracture.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the report. 

The examiner is specifically asked to review the entire claims file, including but not limited to the Veteran's Board hearing testimony, his prior January 2012 VA examination report, as well as the May 2013 and April 2015 private treatment records by OrthoCarolina, and the May 2015 DBQ.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings necessary for rating the Veteran's disability should be reported in detail.

In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is limitation of rotation where the Veteran cannot toe-out more than 15 degrees, limitation of adduction where the Veteran cannot cross his legs, and whether there is limitation of abduction where motion was lost beyond 10 degrees.

The examiner should also discuss all functional impairment caused by the right femur disability, to include whether there is malunion of the right femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability.  The examiner must include a determination as to whether the functional impairment causes the disability to rise to the level of slight, moderate, or marked disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner must include a thorough rationale for any conclusions reached.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.   An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


